Citation Nr: 9914275	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-29 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from July 1985 to October 
1990.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

Appellate consideration of the issues of entitlement to 
service connection for a right knee disability and whether 
new and material evidence to reopen a previously-denied claim 
for entitlement to service connection for a left knee 
disability will be deferred pending completion of the 
development requested in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The evidence of record does not support the veteran's 
assertion that he engaged in combat with the enemy.

2.  The veteran's accounts of stressors during his period of 
service are contradicted by objective evidence of record and 
are inherently incredible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is not well-grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends service connection is warranted for 
PTSD.  He asserts that as a result of his service 
experiences, he currently experiences nightmares, intrusive 
thoughts, violent behavior and poor anger control.  The 
veteran also contends that he is unable to have successful 
relationships with women due to his PTSD and cannot retain 
employment because of his PTSD-related behavior problems.


Background

The veteran's service medical records include a report of a 
mental status evaluation in which is noted a pattern of 
misconduct.  Otherwise, the service medical records are 
negative for any notation, complaint, finding, or diagnosis 
related to PTSD.  

Post-service records include a VA hospital report for 
admission from August 1994 to October 1994, primarily for the 
treatment of substance abuse.  Diagnoses included alcohol and 
cocaine dependency at Axis I, at Axis Two, mild, and at Axis 
V, a Global Assessment of Functioning (GAF) at 65/65 was 
noted.  An August 1995 outpatient treatment assessment 
reflects clinical depression.  

Also of record are VA records dated from 1994 to 1996 related 
in pertinent part to treatment of PTSD.  In a January 1994 
medical record, the physician recited the veteran's inservice 
experience during Desert Storm and resulting PTSD-related 
symptoms.  Also noted is that the veteran participated in a 
PTSD program.  Further noted is depression and PTSD 
reportedly related to the veteran's Gulf War experiences.  In 
an April 1996 consultation record, the examiner noted that 
the veteran served in combat duty in Granada and for a period 
of time in Saudi Arabia during Desert Shield.  

The veteran's military occupational specialty in service was 
that of power generation equipment repairer.  According to 
his service personnel records, his sole overseas assignment 
was in Germany, for a period of approximately one year and 
eleven months in 1986 and 1987.  His other postings were at 
Fort Dix, New Jersey; Fort Belvoir, Virginia; and Fort Bragg, 
North Carolina.  Although his tour of duty included several 
months during the Persian Gulf War, he was not sent overseas 
in support of the Persian Gulf effort at that time.  He was 
not awarded any ribbons or medals indicating participating in 
combat or participation in a support operation related to 
combat troops.


Analysis

The threshold question for resolution with regard to any 
service connection claim is whether the veteran has presented 
competent evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well grounded claim is a 
plausible claim, that is, a claim capable of substantiation.  
Id. at 81.  An allegation alone that a particular disorder is 
service connected is not sufficient; the veteran must submit 
competent evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

The VA has promulgated a regulation which specifically deals 
with service connection for PTSD.  In order for service 
connection for PTSD to be granted, there must be "medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in service 
stressor actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in 
service stressor."  38 C.F.R. § 3.304(f).  Should the veteran 
fail to provide all three of these evidentiary requirements, 
his service connection claim necessarily will fail.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Initially, the Board notes that the veteran's service medical 
records are devoid of any complaints or treatment related to 
PTSD.  As stated above, the records do contain a mental 
status evaluation dated in August 1990 that refers to the 
veteran's pattern of misconduct; otherwise, the records are 
silent for any relevant treatment.  Furthermore, as relates 
to the veteran's claimed inservice stressors, the veteran 
makes minimal mention in the record as to any particular 
stressful experiences during his period of active service.  
He contends that his PTSD-related stressors stem from his 
combat experiences while serving in the Gulf War, and 
specifically, while serving in the Panamanian crisis in 1989 
to 1990.  The veteran claims that he was associated with the 
18th Airborne special detachment team when he jumped into a 
hot landing zone and was under direct fire from Noriega's 
rebel soldiers.  Further, the veteran states that sometime 
around December 22, 1989, during a routine search mission, 
his troops came under direct fire and some of the soldiers 
were injured.  In VA progress notes dated in 1996, the 
veteran reports a family history of alcohol and other 
substance abuse and depression due to recent deaths in his 
family; however, with regard to the veteran's treatment for 
PTSD, the notes do not reflect any specific incidences during 
service, or in fact, do not mention the veteran's service 
other than to state that he served in the Gulf War.  
Additionally, in the April 1996 consultation report, the 
examiner notes the veteran's service in Granada and Saudi 
Arabia; however, no details as to events, locations, dates, 
or persons involved were noted.  Furthermore, in general, the 
veteran reports problems with substance abuse and depression 
due to low self-esteem, unemployment, and death in the 
family.  VA treatment records dated in 1995 and 1996 
primarily refer to the veteran's substance abuse problems, 
ensuing treatment and medication, and, in fact, a March 1996 
record reveals that the veteran does not report any past 
psychiatric problems other than the substance and alcohol 
abuse.  

It would appear that the diagnoses of PTSD in the above-
summarized treatment reports was thus based entirely upon the 
veteran's own reported history of having been in combat 
during the Persian Gulf War, Grenada, and Panama.  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  An opinion regarding the history of 
a current disability can be no better than the history 
alleged by the claimant.  In other words, when a medical 
diagnosis is made based upon reliance on unsupported history 
furnished by a claimant, that diagnosis has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458 (1993).

There is no evidence to support the veteran's assertion that 
he was involved in combat or worked in a specialty area 
associated with a combat zone.  Rather, the evidence, as 
summarized above, tends to indicate the polar opposite.  In 
light of the solid evidence contained in the veteran's 
service personnel records demonstrating that he was not 
awarded any combat-related ribbons or medals; that he did not 
have a combat-related military occupational specialty; that 
his only overseas service was in Germany and that he did not 
serve in the Persian Gulf arena, Grenada, or Panama; the 
Board finds the veteran's account of his stressors to be 
entirely incredible.  As his recitation of stressors to the 
VA physicians and social workers who rendered the diagnoses 
of PTSD contained in his VA treatment records cannot be 
accorded any probative value, it follows that the diagnoses 
themselves have no probative value. LeShore, Reonal, supra.

Where the record does not reflect conclusive evidence that 
the veteran "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, do not 
as a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  See Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Furthermore, the Board notes that as a matter of 
law, "credible supporting evidence that the claimed 
inservice event actually occurred" cannot be provided by 
medical opinion based on post-service examination.  Moreau v. 
Brown, 9 Vet. App. 389, 394-96 (1996). 

Although lay evidence of a PTSD stressor is generally 
presumed to be truthful for the purpose of determining 
whether a claim is well grounded, the veteran's tales of 
combat experience are inherently incredible, and the Board is 
not required to accept his assertions as true.  Therefore, 
because the veteran has not submitted credible evidence of an 
in-service stressor, and thus no evidence of service 
incurrence, his PTSD claim is not well grounded.  Samuels v. 
West, 11 Vet. App. 433 (1998).  The claim for entitlement to 
service connection must therefore be denied.


ORDER

Service connection for PTSD is denied.


REMAND

The veteran initially filed a claim for entitlement to 
service connection for bilateral knee disabilities in January 
1994.  The RO denied the claim by rating decision of October 
1994, on the basis that the right knee disability had pre-
existed the veteran's period of service and that there had 
been no showing of the current existence of a left knee 
disability.  The veteran was notified of this decision by 
letter dated November 4, 1994.  He was also provided with a 
copy of the decision itself along with the procedures and 
time limitations for appealing the denial, if he desired.  

By statement received in August 1995, the veteran indicated 
he desired to "amend" his original claim to include a right 
knee disability.  He also provided a summary of right 
treatment during the past year.  The Board will construe this 
statement as a valid Notice of Disagreement with the October 
1994 rating decision.  38 C.F.R. § 20.201.  Because the 
statement was received within one year of the November 4, 
1994, letter of notification, it constituted a timely Notice 
of Disagreement with that decision.  38 C.F.R. § 20.302(a).  
Because the veteran filed a timely Notice of Disagreement 
with the denial of service connection for a right knee 
disability, the October 1994 decision regarding the right 
knee disability has not yet become final.

In a statement received on November 21, 1995, the veteran 
indicated that he wished to "amend" his original claim to 
add a left knee disability as well.  Because this statement 
was received more than one year after the veteran was 
notified of the October 1994 rating decision, it cannot be 
considered a timely Notice of Disagreement with that 
decision.  38 C.F.R. §§ 20.201, 20.302(a).  In the absence of 
a timely-filed Notice of Disagreement, therefore, the October 
1994 rating decision which denied entitlement for a left knee 
disability became final one year after the veteran was 
notified of the decision.  

Thus, in reviewing the veteran's claims for entitlement to 
service connection for right and left knee disabilities, the 
RO had the responsibility to treat each claim according to 
its procedural posture:  the right knee claim was placed in 
appellate status by the timely-filed Notice of Disagreement, 
while the left knee claim was properly characterized as an 
attempt to reopen the previously-denied claim.  

A review of the veteran's claims file shows that the RO has 
improperly treated the right knee claim as a claim to reopen 
rather than an original claim and has thus applied the 
incorrect standard of review throughout the appellate 
process.  Additionally, although the RO applied the correct 
standard of review to the veteran's attempt to reopen the 
previously-denied final claim as to his left knee, the RO has 
not provided the veteran with the appropriate laws and 
regulations regarding reopening previously-denied claims.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To facilitate the 
appellate process, governing regulation requires that the 
veteran be provided with a summary of the applicable laws and 
regulations with appropriate citations, along with a 
discussion of how such laws and regulations affect the 
determination in his claim.  38 C.F.R. § 19.29.  Therefore, a 
remand to correct these procedural glitches is required.

Further review of the veteran's contentions reveal a 
statement that he had been treated by a private physician in 
1991 for knee complaints.  Full compliance with the duty to 
assist also includes VA's assistance in obtaining relevant 
records from private physicians when the veteran has provided 
concrete data as to time, place and identity.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board is of the 
opinion that Olson requires, at the least, that the RO 
attempt to obtain additional information as to the identity 
and address of the private physician.  If the veteran can 
provide concrete data in these areas, the RO should attempt 
to obtain copies of these potentially relevant treatment 
records.

The Board also observes that the veteran has been homeless, 
without a fixed address, in the past.  As he may remain 
homeless, the RO is required to make additional efforts when 
it is necessary to contact him.  Specific procedures to 
safeguard the due process rights of homeless veterans are set 
forth in 38 C.F.R. § 1.710.  Upon remand, those procedures 
should be followed.

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  After securing the information 
necessary to identify the private 
physician(s) who have provided treatment 
to the veteran for knee complaints, along 
with the necessary release(s), the RO 
should obtain copies of reports 
reflecting all medical treatment, both VA 
(if any) and private, provided to the 
veteran since his discharge from service 
for complaints involving his knees, for 
inclusion in the claims file.

2.  The RO should review the veteran's 
claims, applying a de novo standard of 
review to the claim for entitlement to 
service connection for a right knee 
disability and the "new and material 
evidence" standard of review to the 
claim for entitlement to service 
connection for a left knee disability.  
If deemed appropriate at this point, 
additional development, such as the 
scheduling of a VA orthopedic 
examination, should be undertaken.  The 
RO should then issue a supplemental 
statement of the case which includes a 
summary of the appropriate laws and 
regulations along with a clear 
explanation of the status of each claim.  
The veteran and his representative should 
be given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).



 

